DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 3,832,912) in view of Cullen (US 4,438,661).
Edwards discloses a handguard system for a handlebar of a bicycle, wherein the handlebar (15) includes a handlebar structure having a handlebar end (unnumbered see Fig 5) and defining a handlebar end cavity (see Fig 5), comprising: a handguard article (11), wherein the handguard article includes a handguard first end (13) communicated with a handguard second end (12) via a handguard center portion (14), wherein the handguard first end (13) defines a first mounting opening (80) and the handguard second end (12) defines a second mounting opening (20 top, see Fig 3), wherein the second mounting opening (20 top, see Fig 3) includes a second mounting Opening diameter Md which is sized to receive and contain the handlebar structure (15); a handguard collar (18, 24), wherein the handguard collar (18, 24) includes a handguard collar structure which defines a collar cavity (20 bottom, see Fig 3) configured to contain the handlebar structure (15), wherein the collar cavity (20 bottom, see Fig 3) includes a collar cavity diameter CCD which is configurable between a first collar cavity diameter CCm and a second collar cavity diameter CCd2 (see Fig 3); and a handguard mounting device (26), wherein the handguard mounting device is configured to associate with the handguard first end (13) and includes a mounting device expansion portion (27), wherein the mounting device expansion portion (27) is configured to be contained within the handlebar end cavity (see Fig 5) to seemingly associate the handguard first end (13) with the handlebar end (see Fig 5), wherein when the handguard article (11) is associated with the handlebar (15), the handguard center portion (14) is configured in an arch shape to cover a portion of the handlebar end (see Fig 1).
Edwards does not disclose the handguard article is elastically deformable and the handguard center portion is more elastically than the handguard first end and handguard second end.
Cullen teaches the use of a handguard article that is elastically deformable and the handguard center portion is more elastically deformable than the handguard first end and handguard second end (col. 3 lines 20-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Edwards with a material as taught by Cullen in order to protect the hands of the user by absorbing the shock with the resiliency of the material.
Re claim 14, Edwards discloses the handguard second end (12) is angled at an angle a relative to the handguard center portion (14).
Re claim 15, Edwards discloses the mounting device expansion portion (27) includes an expansion portion diameter, wherein the expansion portion diameter is configurable between a first expansion portion diameter and a second expansion portion diameter (see Fig 5).
Re claim 16, Edwards discloses the handguard article (11) is at least partially constructed from at least one of a polymer material, a composite material and a plastic material, wherein the at least one polymer material, a composite material and a plastic material is an elastically deflectable material which is capable of being elastically bent between 0 degrees and 180 degrees, and wherein the at least one polymer material, composite material and plastic material is an elastically deflectable material which is capable of enduring a static load of between 10lbs and 100lbs (col.4 lines 61-63).
Re claim 17, Edwards discloses the handlebar (15) of the bicycle includes a handlebar end which defines a handlebar end cavity (see Fig 5) and, wherein the mounting device expansion portion (27) is configured to be located within the handlebar end cavity (see Fig 5), wherein when the mounting device expansion portion diameter is equal to the second expansion portion diameter, the mounting device expansion portion is securely contained within the handlebar end cavity (see Fig 5).
Re claim 18, Edwards discloses the handguard second end (12) defines a second mounting opening (20 bottom, see Fig 3) configured to contain a portion of the handlebar end such that the handguard second end (12) is located proximate the handguard collar (18, 24), wherein the handguard first end (13) defines a first mounting opening (80) configured to allow the handguard first end (13) to securely associate with the handguard mounting device (26), and wherein when the handguard article is securely associated with the handlebar (15) such that the handguard second end (12) is located proximate the handguard collar (18, 24) and the handguard first end (13) is securely associated with the handguard mounting device (26) and the handguard mounting device (26) is securely contained within the handlebar end cavity (see Fig 5), the handguard center portion (14) is bent into an arch shape to cover a portion of the handlebar end (see Fig 1).
Re claim 19, Edwards discloses the handguard collar (18, 24) is configured to be securably associated with the handlebar (15) via at least one of a quick release clamp, a friction fit device and a screw (23).
Re claim 20, Edwards discloses a method for associating handguard article with a handlebar of a bicycle, wherein the handguard article includes a handguard first end communicated with a handguard second end via a handguard center portion, a handguard collar, and a handguard mounting device, the method comprising: associating the handguard collar (18, 24) with the bicycle handlebar (15); associating the handguard mounting device (26) with the handguard article (11); and associating the handguard mounting device (26) with the bicycle handlebar (15) to be located proximate the end of the bicycle handlebar (15).
	Edwards does not disclose the handguard article is elastically deformable; and associating the handguard second end with the bicycle handlebar to be located proximate the handguard collar to create an arch shaped space under the handguard center portion.
	Cullen teaches the use of a handguard article (14) is elastically deformable (col. 3 lines 20-28); and associating the handguard second end with the bicycle handlebar to be located proximate the handguard collar to create an arch shaped space under the handguard center portion (see Fig 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Edwards with a material as taught by Cullen in order to protect the hands of the user by absorbing the shock with the resiliency of the material.
Allowable Subject Matter
Claims 1-12 are allowed.
Response to Arguments
	Some further comments regarding the applicant’s remarks are deemed appropriate.
	 The applicant argues the Edwards reference fails to disclose every element disclosed in the claim.  The Cullen reference is used to overcome those deficiencies.
Cullen teaches the use of a handguard article that is elastically deformable and the handguard center portion is more elastically deformable than the handguard first end and handguard second end (col. 3 lines 20-28), and teaches associating the handguard second end with the bicycle handlebar to be located proximate the handguard collar to create an arch shaped space under the handguard center portion (see Fig 2).
The applicant argues the Edwards reference “will bend and will not elastically reassume its initial shape…”  The Cullen reference teaches that the handguard article is resilient and will maintain its shape (col. 3 lines 20-28).
	The remarks regarding the 103 rejection have been accorded due consideration and are persuasive.  The rejection of claims 1-12 under 35 U.S.C. §103 as being unpatentable over Edwards in view of Baarman et al is withdrawn.
	Applicant’s remarks have been accorded due consideration, however they are not fully persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656